Citation Nr: 0620918	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968, and from March 1976 to December 1990.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.  The 
veteran filed a Notice of Disagreement in April 2004, and the 
RO issued a Statement of the Case (SOC) in September 2004.  
The veteran filed a Substantive Appeal in October 2004, and 
the RO issued a Supplemental SOC (SSOC) in January 2006.

In March 2006, the veteran at the RO testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.  A transcript of the hearing is of 
record.

In a March 2006 statement, the veteran claimed (1) an earlier 
effective date for the grants of service connection for 
prostate cancer and for an erectile dysfunction, as well as 
of special monthly compensation based on the loss of use of a 
creative organ, and (2) an initial compensable rating for an 
erectile dysfunction.  These issues have not been adjudicated 
by the RO and are not properly before the Board for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By decision of May 2002, the Board denied service 
connection for PTSD.

3.  Additional evidence received since the May 2002 Board 
denial is either cumulative or redundant of evidence 
previously of record, or it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 7103,  7104 (West 2002); 
38 C.F.R. § 20.1100 (2005).

2.  As new and material evidence pertaining to the claim for 
service connection for PTSD has not been received, the 
criteria for reopening the claim are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

In an October 2003 pre-rating letter, the RO notified the 
veteran and his representative of what constituted new and 
material evidence required to reopen the claim, as well as 
what the evidence had to show to establish entitlement to the 
underlying claim for service connection, to include specific 
details of the in-service stressful incidents that resulted 
in PTSD.  The RO also explained the type of evidence needed 
to establish each element.  Thereafter, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

Additionally, the latter letter provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records VA was responsible 
for obtaining, to include Federal records; specified that the 
veteran should send any medical reports that he had; and 
identified VA medical records that had been received.  The 
Board finds that this letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  

In the matter now before the Board, a document fully meeting 
the VCAA's notice requirements-the October 2003 RO letter-
was furnished to the veteran prior to the March 2004 rating 
action on appeal.  Moreover, the RO gave the veteran 
subsequent opportunities to provide information and/or 
evidence pertinent to the claim before it readjudicated it on 
the basis of all the evidence of record in January 2006 (as 
reflected in the SSOC).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, such 
omission is harmless.  Id.  The Board's decision herein 
continues the denial of the claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  As a result of these 
efforts, extensive post-service VA medical records through 
2005 have been associated with the claims file, and 
considered in adjudicating this claim.  A transcript of the 
veteran's March 2006 Board videoconference hearing has also 
been associated with the claims file.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, has not been obtained.  In short, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). [Parenthetically, the Board notes 
that the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the    4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330- 10332 (March 7, 2002).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, 
the alleged stressor is not combat related, then the 
claimant's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The veteran's claim for service connection for PTSD has been 
previously considered and denied.  In May 2002, the Board 
denied service connection for PTSD on the grounds that, 
although the medical evidence showed a current diagnosis of 
PTSD based on the veteran's claimed in-service stressor of 
handling dead bodies, the evidence did not show that he 
engaged in combat with the enemy during his service in 
Vietnam, nor did the record include credible supporting 
evidence verifying the occurrence of his claimed in-service 
stressor.

The evidence then considered included the service medical 
records, post-service VA and private medical records, and the 
veteran's testimony at a September 1997 RO hearing.  The 
service medical records were negative for findings or 
diagnoses of PTSD.  Post-service VA medical records from 1996 
to 1998 and a 1999 private medical record showed diagnoses of 
PTSD.  While the service department verified that the veteran 
was a supply clerk assigned to a support-type unit in 
Vietnam, it was unable to document and verify that he 
performed graves registration duties.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  However, under pertinent legal authority, the VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the claimant.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 20.1105.  

The current request to reopen the claim was filed in July 
2003.  With respect to attempts to reopen previously denied 
claims on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the 2002 Board decision) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the Board's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for PTSD.

The additional medical evidence received in connection with 
this claim-consisting of VA treatment records dated from 
2001 to 2005-only continues to show that the veteran 
receives ongoing treatment for PTSD.  

A December 2002 Internet article entitled "PTSD and Older 
Veterans" refers to PTSD, in general, and does not 
specifically mention the veteran.  

In November 2004, the Department of the Army reported that 
the veteran was eligible to receive the Republic of Vietnam 
Gallantry Cross Unit Citation with Palm.  The veteran has 
argued and testified that this award certified his having 
displayed spirited and conspicuous bravery against the enemy 
while he was stationed in Vietnam proves that he participated 
in or was exposed to traumatic events in combat or resulting 
from combat that significantly contributed to his developing 
PTSD.  However, the Board finds that the Republic of Vietnam 
Gallantry Cross Unit Citation with Palm, an award not issued 
by the U.S. Army (as clearly stated by the service 
department) is not proof that a veteran engaged in combat 
with the enemy in Vietnam.  

The only other evidence added to the record consists of the 
veteran's assertions advanced through hearing testimony and 
various statements.  To the extent that such assertions are 
reiterations of previously advanced assertions, the Board 
finds that such evidence does  not, by definition, constitute 
new evidence to reopen the claim.  However, with respect to 
any new assertions advanced (such as those outlined, above), 
absent credible evidence of combat to which an identified 
stressor is related, the veteran cannot establish the 
occurrence of a specific stressor on the basis of his 
assertions, alone.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

On this record, the Board must conclude that the additional 
evidence associated with the claims file since the Board's 
prior denial is either cumulative or redundant of evidence 
previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD or raise a reasonable possibility 
of substantiating the claim.  The additional evidence still 
does not establish that the veteran engaged in combat with 
the enemy during his military service in Vietnam, or verify 
the occurrence of any specific stressor.  In the absence of 
credible evidence that a claimed stressor actually occurred-
an essential criterion of 38 C.F.R. § 3.304(f)-service 
connection for PTSD may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
May 2002 Board denial constitutes new and material evidence 
to reopen the claim for service connection for PTSD.  As 
such, the Board's May 2002 decision remains final, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


